DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-19 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims the fitting having a flanged “coupled to an upper portion of the fitting”.  Examiner notes that the only flange disclosed by applicant is flange 58, which is connected to a lower portion of the fitting.  Examiner notes that claim 2 requires “upper portion of the fitting comprises a top section having threads”, which is pulled directly from [0046] and the drawings.  Examiner contends that the “upper portion” of claim 1 is incorrect.  Further, applicant claims “spring member provided between a top portion of the swivel housing and the flange”, but the “top portion” of the swivel housing is adjacent the “upper portion of the fitting”, but opposite the flange 58.  For purposes of examination, examiner assumes that the flange is coupled to the fitting.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over 6484359 Guttmann in view of FR2399328 Hervieu.
Regarding claim 1, Guttmann discloses a spring-force-adjustable (by having the claimed spring adjustment mechanism), height-adjustable (prior art meets this by having the claimed spring adjustment mechanism, however the mechanism that applicant discloses as providing height adjustment is claimed in claim 12, not in the independent claim) industrial (limitation of the intended use device attached to the caster) caster assembly, comprising: 
a mounting base 12 attachable to a movable device (by mounting screws in mounting base 12); 
a swivel housing 26 rotatably coupled to the mounting base (by the bearings, figure 5); the swivel housing 26 defining a spring space 42 (figure 5 and 6, the spring space is bounded by two sides shown in figure 42, and end 44); 
a spring assembly (figure 5) provided at least partially in the spring space 42; 
a side plate 32 assembly coupled to the spring assembly (at pin 58) and pivotably coupled to the swivel housing 26 (at pin 34, figure 7); 

    PNG
    media_image1.png
    444
    517
    media_image1.png
    Greyscale
whereby the spring assembly comprises a fitting 60 having a flange 65 coupled to the fitting 60 (please see 112b rejection above) received by and extending at least the length of a spring member 66 provided between a top portion 52 of the swivel housing 42 (please see 112b above) and the flange 65, and whereby the swivel housing 42 defining the spring space (figure 5).
Guttmann discloses that the spring assembly uses a coil spring, not an elastomeric spring with a spring space that constrains lateral deflection of the spring member.  Further, examiner notes that Guttmann discloses that the spring assembly can be parallel to the swivel axis, or coaxial with the swivel axis (figures 14-15).  

    PNG
    media_image2.png
    652
    472
    media_image2.png
    Greyscale
Hervieu discloses a caster assembly with pivoting wheel 4 and swivel mechanism 1, the pivoting arm attached to the swiveling mechanism by a spring assembly (figure 3), the spring assembly comprising a fitting 14 having a flange 12 coupled to the fitting (please see 112b rejection above) received by and extending at least the length of an elastomeric spring member (6 and/or 7 made of “compressible rubber material”, which is an elastomer) provided between a top portion (8 or 10) of the spring assembly and the flange 12, and whereby the spring space constrains the lateral deflection of the spring member (6 and/or 8, shown uncompressed on the right side of figure 3, and compressed on the left of figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an elastomeric spring with a constraining spring space as known in the art of dampened swivel hinges as taught in Hervieu, in place of the similar coil spring mechanism in dampened swivel hinges as taught in Guttmann.  Examiner contends that the modification places the elastomeric material of Hervieu in place of the coil spring 66 of Guttmann, and also including the required constraining bodies required in Hervieu around the elastomeric material within the non-constraining space of Guttmann.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Regarding claim 2, Guttmann as modified discloses the caster assembly of claim 1, whereby the upper portion of the fitting (upper portion of fitting 60 of Guttmann) extends above the top of swivel housing 26, and the upper portion of the fitting 60 comprises a top section having threads engaged by internal threading of a pre-tensioning nut 63 (threaded nut 63).
Guttman as modified does not disclose that the upper portion of the fitting that extends above the swivel housing 26 extends into a bottom member of the mounting base 12.  Guttmann discloses that the spring assembly can be parallel to the swivel axis, or coaxial with the swivel axis (figures 14-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to relocated the spring assembly taught in Guttmann and modified by Hervieu, into an alternate location, such as the location shown in figures 14-15.  Examiner notes that this relocation still provides the effects of the spring assembly device of Guttmann as modified, in a known alternative location within the art.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). 

Regarding claim 6, Guttmann as modified discloses the caster assembly of claim 2, whereby the fitting (60 of Guttmann) engages with the pre-tensioning nut 63 (figure 5) to laterally deflect the spring member.  Examiner notes that the nut compresses or relaxes the spring 66 of Guttmann, and therefore will compress or relax the compressible rubber material of Hervieu.  

Regarding claim 7, Guttmann as modified discloses caster assembly of claim 6, whereby the pre-tensioning nut 63 is engageable using a common tool (by having conventional exterior flat surfaces).

Regarding claim 8, Guttmann as modified discloses the caster assembly of claim 6, whereby the pre-tensioning nut is engageable using a torque wrench (by having conventional exterior flat surfaces).

Regarding claim 9, Guttmann as modified discloses the caster assembly of claim 6, whereby the pre-tensioning nut 63 is rotated relative to the fitting 60 until a pre-determined torque value (see figure 7, with predetermined values 70).

Regarding claim 10, Guttmann as modified discloses the caster assembly of claim 9, whereby the pre-determined torque value 70 corresponds to a certain pre-deflection of spring member (the value of figure 7 is determined by the location of the nut column 4, line 65).

Regarding claim 11, Guttmann as modified discloses the caster assembly of claim 6, whereby the mounting base 12 defines a passage extending through a top mounting plate (to allow the axis 16, as shown in figure 14), which passage may be used to view, access and/or rotate the pre-tensioning nut (as discussed in claim 6, the spring assembly is coaxial with the swivel axis, which is a known location for the spring assembly as shown in Guttmann; therefore the modification places the upper portion of the fitting 60 and the nut 63 along the swivel axis and within the mounting base 12).

Regarding claim 17, Guttmann as modified discloses the caster assembly of claim 1, whereby a bearing race 18 having a circumference is formed by a first channel provided in an inner surface of a central passage defined in defined in mounting base and a corresponding channel formed in an outer surface of the swivel housing (best shown in figure 7 of Guttmann), and whereby the spring space (moved in the modification above) is provided within the circumference of a plane of the bearing race (as shown in the suggested location of figure 14).

Regarding claims 18 and 19, Guttmann as modified discloses the caster assembly of claim 1 connected to an article, but does not disclose the kind of article, but suggests a “utility cart” (column 4, line 9).  Examiner contends that “utility cart” is a “moveable device” of claim 19.  Further, Examiner assumes that any obvious alternative to “utility cart” is taught by Guttmann to be used with the caster as modified.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttmann as modified by Hervieu as applied to claim 1 above, and further in view of  3216048 Henrik.
Regarding claim 4, Guttmann as modified discloses the caster assembly of claim 1, whereby the spring space has a cylindrical shape, not a conical or frustoconical shape.
Henrik discloses a caster having a “spring is of conical or spiral configuration” in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to change the shape of the known spring of Hervieu used in the caster of Guttmann into a conical shape, as both shapes provide the compression desired by both Guttmann and Hervieu, but changes the rate of compression in a known manner.  Examiner contends that cylindrical compression spring and a conical compression spring are known equivalents.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttmann as modified by Hervieu as applied to claim 1 above.

Regarding claim 5, Guttmann as modified discloses the caster assembly of claim 1, whereby the spring member (elastomer is made from a “compressible rubber material”), but does not specifically disclose particular material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the spring of Hervieu to be any known material exhibiting the properties of “compressible rubber material”, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.


Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner notes that the use of a spring assembly having the type of spring, a rod, and a fitting, is known in Hervieu, and is obvious to be adjusted and in the location suggested by Guttmann.  Examiner notes that with properly claiming the fitting as discussed in the 112b rejection above, in combination with the use of a threaded portion of the rod engaging an internal threading of the fitting, is not considered known in the prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/Primary Examiner, Art Unit 3677